Citation Nr: 0900789	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a right forearm injury, status-post surgical repair.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the veteran's February 
2006 claim for a disability rating in excess of 20 percent 
for a right forearm injury, status-post surgical repair.

In his July 2007 substantive appeal, the veteran requested a 
hearing before a decision review officer (DRO) at the RO in 
Nashville, Tennessee.  In a May 2008 letter, the veteran 
requested that his DRO hearing be cancelled, and that he be 
scheduled for a video conference hearing before the Board if 
the RO did not grant an increased rating following his VA 
examination.

In a June 2008 supplemental statement of the case following 
the veteran's June 2008 VA examination, the RO did not grant 
an increased rating.  Consequently, in accordance with the 
veteran's request, he was provided notice in September 2008 
that he had been scheduled for a video conference hearing 
before the Board, which would take place in November 2008.

In November 2008, the veteran filed a motion to reschedule 
his video conference hearing, due to illness.  In December 
2008, the undersigned Veterans Law Judge granted the 
veteran's motion to reschedule his hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

As noted above, in December 2008, the undersigned Veterans 
Law Judge granted the veteran's November 2008 motion to 
reschedule his video conference hearing before the Board.  
Since such hearings are scheduled by the RO, the Board is 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.  See 38 C.F.R. § 20.704(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a video conference hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




